Broyles, C. J.
When this case was here before (57 Ga. App. 360, 195 S. E. 466), this court made the following ruling-: “The petition, a suit by the plaintiff against the receiver of the defendant railway company and its engineer for damages alleged to have been inflicted by reason of the negligent operation of one of its trains at a public railroad crossing, which charged, among other things, that the defendants were negligent in failing to give warning of the approach of the train to such crossing, and in operating said train at a dangerous and excessive rate of speed, and further charged defendants with negligence, in that, after seeing, the plaintiff approaching said crossing and so close thereto as to *684be unable to bring her car to a stop before reaching the same, they failed to apply the brakes and stop said train to prevent doing injury to the plaintiff but instead speeded up its train in an effort to precede plaintiff over said crossing, was not subject to general demurrer.” On the trial now under review plaintiff amended her petition by alleging that, because of the construction of the railroad track through certain deep cuts, a person approaching the railroad crossing in question from the north could not hear the blowing of the whistle of the defendants’ train at the blow post located some 400 yards east of the crossing. The defendants interposed a general demurrer to the petition as so amended, on the ground that it showed that even if the defendants failed to blow the whistle at the blow post in question, such failure was not the cause of, or even a contributing cause to, the plaintiff’s injury. The demurrer was overruled and the defendants excepted; We think the judgment on the demurrer was correct. While said amendment eliminated the charge that the defendants were negligent in failing to give warning of the approach of the train to the crossing by blowing the whistle, the other charges of negligence, as set out in the above-quoted ruling of this court, were not eliminated; and that ruling has become the law of the case.
On the trial now being reviewed, the evidence showed the following undisputed facts: The plaintiff was driving her automobile southward towards the public railroad crossing in question; she had stopped at another public railroad crossing about 1500 feet north of the railroad crossing in question, and had then continued towards the latter railroad crossing; the highway on which she was driving, as she approached the crossing, became a steep descent and a curve; and she testified that while driving down this descent and around the curve she increased the speed of her car until she was operating it at a speed of about 40 miles an hour, and she did not reduce the speed until she got within' 75 to 100 feet of the crossing when, for the first time, she saw the train approaching the crossing; she put on her brakes and tried to stop the car, but it skidded about 80 or 85 feet; and, in attempting to prevent a collision, she pulled her car off of the highway and to the right, and ran’it across a drainage ditch near the track; her car’s front wheels safely crossed the ditch, but its back wheels struck a mound or bank of dirt near a telegraph pole, and this made the car tilt *685over against the train and caused her injuries; the train consisted of two passenger coaches, and its entire length was 150 feet, and all of the train, except 17 feet of it, had passed over the crossing when it collided with plaintiff’s car. The highway on 'which she was driving was paved, but its surface was worn down until it was smooth and slick, and the plaintiff testified that this condition of the road caused her car to skid when she applied her brakes, and that if the road had not been so slick her car would not have skidded when she put on the brakes and she could have stopped it before getting to the crossing; that (as testified by her) if she had started reducing her speed as she drove down the steep descent and around the curve she probably could have stopped the car, after seeing the approaching train, before reaching the crossing. The plaintiff did not, as required by law, bring her car to a full stop 50 feet before reaching the crossing; and she testified that if she had so stopped the collision would not have occurred. Her brakes were in good condition; it was in the daytime; the weather was fair and her eyesight and hearing were good; the crossing sign, which had on it the words: “Railroad Crossing, Dangerous, Stop, Georgia Law,” was standing 100 feet from the crossing, and was in plain view of any one approaching the crossing; the train was coming up a steep grade and was running 30 to 40 miles an hour when it approached the crossing; the plaintiff had previously driven a car on that highway on one occasion only and that was in the nighttime. The plaintiff was the main witness for herself, and her testimony, in many respects, was self-contradictory, evasive, vague, and equivocal, especially as to the speed of her car, as to the distance of her car from the crossing when she first saw the train approaching it, and as to the condition and visibility of the crossing sign. Therefore, under repeated rulings of the Supreme Court and this court, the testimony of the plaintiff should be construed most strongly against her. And when so construed it shows that her injuries were not caused by any negligence of the defendants as specified in her petition.
“Negligence, to be the basis of a recovery, must be the proximate cause of the injury; and if the injury would have occurred regardless of the negligent act, there can be no recovery.” W. & A. R. v. Crawford, 47 Ga. App. 591 (170 S. E. 824). It appears from plaintiff’s own testimony, and the other undisputed evidence, that *686there were several proximate and concurring causes of the injuries sued for, to wit: (a) the failure of the plaintiff to reduce the speed of her car when driving it down, the steep descent and around the curve in approaching the railroad crossing (such failure being a violation of the law); (b) the worn and slick condition of the highway which caused the plaintiff’s car to skid when she applied the brakes; and (c) the small mound near the railroad’s tracks which tipped over her car against the train. The defendants were not responsible or liable for any of these things that caused tire injuries of the plaintiff. As heretofore stated, the specification of negligence (subpar. (a) of par. 8 of the petition) based on the alleged failure of the engineer to blow the whistle when approaching the crossing, was eliminated by the amendment to the petition. The specification of negligence (subpar. (c)) that the defendants were negligent in failing to have the engine equipped with a certain type of whistle, as required by statute, is without merit, since the statute refers only to trains operated by steam, and the undisputed evidence shows that the engine in question was propelled by a gas-electric motor; and there is no statute of this State providing for any particular type of whistle on such an engine. As to the remaining specifications of negligence, none of them is supported by any evidence adduced, and the verdict in favor of the plaintiff was contrary to law and the evidence. The court erred in overruling the general grounds of the motion for new trial. In view of this ruling it is unnecessary to pass on the special grounds of the motion. None of our present rulings is in conflict with any of our rulings made in the previous decision of this case.

Judgment reversed.


Guerry, J., concurs specially. MacIntyre, J., dissents.